

114 HR 5611 IH: Homeland Safety and Security Act
U.S. House of Representatives
2016-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5611IN THE HOUSE OF REPRESENTATIVESJuly 1, 2016Mr. McCarthy introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent terrorists from launching attacks and obtaining passports, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homeland Safety and Security Act. 2.Authorization of the Office for Partnerships to Prevent Terrorism of the Department of Homeland Security (a)FindingsCongress finds the following:
 (1)The preeminent terrorist threats to the United States are radical Islamist terrorist networks such as al Qaeda, the Islamic State of Iraq and Syria, and their allies and affiliate networks, as well as lone-wolf supporters and sympathizers in the United States and around the world.
 (2)Americans are actively being recruited by radical Islamist terrorism propaganda to support the establishment of a global caliphate in general and the destruction of the United States in particular, as well as to repudiate American values.
 (3)The present Administration has repeatedly ignored the threat posed by this ideology. (4)In recent years 90 people have been killed in radical Islamist terrorist attacks launched against the United States homeland.
 (b)AuthorizationTitle I of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following new section:
				
					104.The Office for Partnerships to Prevent Terrorism
 (a)EstablishmentThere is in the Department the Office for Partnerships to Prevent Terrorism. The head of the Office shall be the Assistant Secretary for Partnerships to Prevent Terrorism, who shall be appointed by the Secretary. The Secretary shall additionally appoint a career Deputy Assistant Secretary of the Department to serve as Deputy Assistant Secretary for Partnerships to Prevent Terrorism.
 (b)Assignment of personnelThe Secretary shall assign or hire, as appropriate, permanent staff for the Office for Partnerships to Prevent Terrorism. In carrying out this subsection, the Secretary shall, to the maximum extent practicable, seek to assign to or hire for the Office an individual who has a demonstrated background in technical matters, on and offline media, communications, or marketing.
 (c)SupportThe Secretary shall appoint within each appropriate component and office of the Department, including at a minimum, U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, United States Citizenship and Immigration Services, the Office of Privacy, the National Protection and Programs Directorate, the Office of Civil Rights and Civil Liberties, the Secret Service, and the Science and Technology Directorate, an individual to serve as liaison to the Office for Partnerships to Prevent Terrorism.
 (d)ResponsibilitiesThe Assistant Secretary for Partnerships to Prevent Terrorism shall be responsible for the following:
 (1)Prioritizing the Department’s efforts to prevent violent extremist activities and radicalization associated with the threat posed by radical Islamist terrorist networks, and their recruiting, rad­i­cal­i­za­tion, and propaganda.
 (2)Coordinating the Department’s activities to counter radical Islamist terrorism across all the components and offices of the Department that conduct strategic and supportive activities. Such activities shall include the following:
 (A)Identifying risk factors that contribute to radical Islamist terrorism and potential remedies for use by Government and non-government organizations.
 (B)Identifying populations targeted by radical Islamist terrorism propaganda, messaging, or recruitment.
 (C)Managing the outreach and engagement activities of the Department directed toward communities at risk for radicalization and recruitment for radical Islamist terrorism activities.
 (D)Ensuring relevant information, empirically valid research, and products inform activities to counter radical Islamist terrorism.
 (E)Identifying and recommending new research and analysis requirements in consultation with the Under Secretary for Science and Technology and the Under Secretary for Intelligence and Analysis and ensuring the dissemination of information and methods to Federal, State, local, tribal, and territorial countering radical Islamist terrorism practitioners, officials, law enforcement, and non-governmental partners to utilize such research and analysis requirements.
 (F)Assessing the methods used by radical Islamist terrorist entities designated as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) to disseminate propaganda and messaging to communities at risk for rad­i­cal­i­za­tion and recruitment.
 (3)Establishing a counter-messaging program to craft strategic counter-messages to the propaganda and messaging referred to in subparagraph (F) of paragraph (2) which shall—
 (A)explore ways to utilize relevant Internet and other technologies and social media platforms; and (B)maximize other resources available to the Department, including utilizing hiring authorities available under law.
 (4)Serving as the primary representative of the Department in coordinating countering radical Islamist terrorism activities with other Federal departments and agencies and non-governmental organizations.
 (5)Serving as the primary Department-level representative in coordinating with the Secretary of State on international countering radical Islamist terrorism issues.
 (6)In coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, providing guidance regarding the use of grants made to State, local, tribal, and territorial governments under sections 2003 and 2004 under the allowable uses guidelines related to countering radical Islamist terrorism.
 (7)Coordinating with the Administrator of the Federal Emergency Management Agency to administer the grant program under subsection (f).
 (e)Memorandum of understandingThe Assistant Secretary for Partnerships to Prevent Terrorism shall enter into a memorandum of understanding with the Administrator of the Federal Emergency Management Agency outlining the roles of the Assistant Secretary and the Administrator with respect to the administration of grants under sections 2003 and 2004 related to countering radical Islamist terrorism.
						(f)Grant program
 (1)EstablishmentThe Assistant Secretary for Partnerships to Prevent Terrorism, in coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, shall establish a grant program for eligible community groups and organizations to assist such groups and organizations in establishing counter-messaging campaigns targeting radical Islamist terrorism.
 (2)Implementation planNot later than 90 days after the date of the enactment of this section, the Assistant Secretary for Partnerships to Prevent Terrorism, in coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an implementation plan for the grant program under this subsection, including eligibility criteria, application criteria, methodology for awarding grants, and a plan for monitoring and evaluating grant applications and awards.
 (3)ProhibitionA community group or organization is not eligible for a grant under this subsection if such group or organization has knowingly funded radical Islamist terrorist activities or organizations known to engage in such activities, as determined by the Assistant Secretary for Partnerships to Prevent Terrorism in coordination with the heads of other relevant Federal departments and agencies.
							(g)Strategy To counter radical Islamist terrorism in the United States
 (1)StrategyNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive Department strategy to counter radical Islamist terrorism in the United States.
 (2)Contents of strategyThe strategy required under paragraph (1) shall, at a minimum, address each of the following: (A)The Department’s counter-messaging program described in subsection (d)(3), including a plan to leverage new and existing Internet, digital, and other technologies and social media platforms to counter radical Islamist terrorism, as well as the best practices and lessons learned from other Federal, State, local, tribal, territorial, non-governmental, and foreign partners engaged in similar counter-messaging activities.
 (B)The Department’s countering radical Islamist terrorism-related engagement and outreach activities. (C)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for activities relating to countering radical Islamist terrorism.
 (D)Ensuring all activities related to countering radical Islamist terrorism adhere to relevant Department and applicable Department of Justice guidance regarding privacy, civil rights, and civil liberties, including safeguards against discrimination.
 (E)The development of qualitative and quantitative outcome-based metrics to evaluate the Department’s programs and policies to counter radical Islamist terrorism.
 (F)An analysis of the homeland security risk posed by radical Islamist terrorism based on the threat environment and empirical data assessing terrorist activities and incidents, and radical Islamist terrorist propaganda, messaging, or recruitment.
 (G)Information on the Department’s near-term, mid-term, and long-term risk-based goals for countering radical Islamist terrorism, reflecting the risk analysis conducted pursuant to subparagraph (F).
 (3)Strategic considerationsIn drafting the strategy required under paragraph (1), the Secretary shall consider including the following:
 (A)The Department’s efforts to undertake research to improve the Department’s understanding of the risk of radical Islamist terrorism and to identify ways to improve countering radical Islamist terrorism activities and programs, including outreach, training, and information sharing programs.
 (B)The opportunities and challenges associated with the establishment of the counter-messaging program described in subsection (d)(3) that leverages emerging and existing social media and Internet platforms to directly and indirectly counter radical Islamist terrorist propaganda.
 (C)The Department’s nondiscrimination policies, as such policies relate to countering radical Islamist terrorism.
 (D)The Department’s efforts to help promote community engagement and partnerships to counter radical Islamist terrorism in furtherance of such strategy.
 (E)The Department’s efforts to help increase support for programs and initiatives to counter radical Islamist terrorism of other Federal, State, local, tribal, territorial, non-governmental, and foreign partners that are in furtherance of such strategy, and which adhere to all relevant constitutional, legal, and privacy protections.
 (F)The Department’s efforts to disseminate to local law enforcement and the general public information on resources, such as training guidance, workshop reports, and the radical Islamist terrorism threat, through multiple platforms, including the development of a dedicated Web page, and information regarding the effectiveness of such efforts.
 (G)The Department’s efforts to use cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering radical Islamist terrrorism, and information regarding the effectiveness of such efforts.
 (H)Information on oversight mechanisms and protections to ensure that activities and programs undertaken pursuant to such strategy adhere to all relevant constitutional, legal, and privacy protections.
 (I)The Department’s efforts to conduct oversight of all countering radical Islamist terrorism training and training materials and other resources developed or funded by the Department.
 (J)The Department’s efforts to foster transparency by making, to the extent practicable, all regulations, guidance, documents, policies, and training materials publicly available, including through any Web page developed under subparagraph (F).
 (4)Strategic implementation planNot later than 90 days after the submission of the strategy required under this subsection, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an implementation plan for each of the components and offices of the Department with responsibilities under such strategy. Such implementation plan shall, at a minimum, include an integrated master schedule and cost estimate for activities and programs contained in such implementation plan, with specificity on how each such activity and program aligns with near-term, mid-term, and long-term goals specified in such strategy.
 (h)Annual reportsThe Assistant Secretary for Partnerships to Prevent Terrorism shall submit to Congress an annual report for each of the next five fiscal years (beginning in the fiscal year that begins after the date of the enactment of this section) on the Office for Partnerships to Prevent Terrorism. Each such report shall include the following:
 (1)A description of the status of the programs and policies of the Department for countering radical Islamist terrorism, including the budget of the Department for countering radical Islamist terrorism and the number of full-time employees of the Department dedicated to countering radical Islamist terrorism programs, as well as the number of part-time employees of the Department supporting countering radical Islamist terrorism programs. Each such budget shall include an accounting of all funding amounts for all departmental programs, initiatives, and personnel related to countering radical Islamist terrorism.
 (2)A description of the activities of the Office to cooperate with and provide assistance to other Federal departments and agencies.
 (3)The qualitative and quantitative outcome-based metrics under subparagraph (E) of subsection (g)(2) used for evaluating the success of such programs and policies and the steps taken to evaluate the success of such programs and policies.
 (4)A detailed summary of the organizations with which the Department conducted outreach to discuss countering radical Islamist terrorism, an accounting of grants awarded by the Department to counter radical Islamist terrorism, and an accounting of all training specifically aimed at countering radical Islamist terrorism sponsored by the Department.
 (5)Details of the optimal level of personnel and funding for the Office for Partnerships to Prevent Terrorism.
 (6)An analysis of how the Department’s activities to counter radical Islamist terrorism correspond and adapt to the threat environment.
 (7)A summary of how civil rights and civil liberties are protected in the Department’s activities to counter radical Islamist terrorism.
 (8)An evaluation of the grant program under subsection (f), including information on the effectiveness of such grants in countering radical Islamist terrorism.
 (9)A description of how the Office incorporated lessons learned from the countering radical Islamist terrorism programs and policies of other Foreign departments and agencies, as well as foreign, State, local, tribal, and territorial governments and stakeholder communities.
 (i)Violent extremist activities definedIn this section, the term violent extremist activities means ideologically motivated international terrorism or domestic terrorism, as such terms are defined in section 2331 of title 18, United States Code.
						(j)Authorization of funding
 (1)The Office for Partnerships to Prevent TerrorismOut of funds made available to the Office of the Secretary, $4,000,000 is authorized to be used for an the Office for Partnerships to Prevent Terrorism for each of fiscal years 2017 through 2021.
 (2)Grant programOut of funds made available for emergent threats from radical Islamist terrorism and from complex, coordinated terrorist attacks, $10,000,000 is authorized until September 30, 2017, to carry out the grant program under subsection (f).
 (k)SunsetThis section shall terminate on September 30, 2021. (l)Sense of CongressIt is the sense of Congress that nothing in this section should be construed to limit or abridge any rights or civil liberties under the Constitution of any person..
 (c)Study relating to radicalization and radical Islamist terrorismNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall issue a request for a proposal for a two year peer-reviewed longitudinal study applying generally accepted social science research methods to aid the Department of Homeland Security in developing a better understanding of radicalization that results in radical Islamist terrorism and advancing evidence-based strategies for effective intervention and prevention.
 (d)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 103 the following new item:
				
					
						Sec. 104. Office for an the Office for Partnerships to Prevent Terrorism..
			3.Exercise on terrorist and foreign fighter travel
 (a)In generalIn addition to, or as part of exercise programs currently carried out by the Department of Homeland Security, to enhance domestic preparedness for and collective response to terrorism, promote the dissemination of homeland security information, and test the security posture of the United States, the Secretary of Homeland Security, through appropriate offices and components of the Department and in coordination with the relevant Federal departments and agencies, shall, not later than one year after the date of the enactment of this Act, develop and conduct an exercise related to the terrorist and foreign fighter threat.
 (b)Exercise requirementsThe exercise required under subsection (a) shall include— (1)a scenario involving—
 (A)persons traveling from the United States to join or provide material support or resources to a terrorist organization abroad; and
 (B)terrorist infiltration into the United States, including United States citizens and foreign nationals; and
 (2)coordination with appropriate Federal departments and agencies, foreign governments, and State, local, tribal, territorial, and private sector stakeholders.
 (c)ReportNot later than 60 days after the completion of the exercise required under subsection (a), the Secretary of Homeland Security shall, consistent with the protection of classified information, submit an after-action report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate presenting the initial findings of such exercise, including any identified or potential vulnerabilities in United States defenses and any legislative changes requested in light of the findings. The report shall be submitted in unclassified form, but may include a classified annex.
 (d)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. (e)DefinitionIn this section, the term material support or resources has the meaning given such term in section 2339A of title 18, United States Code.
 4.Emerging threats in the national exercise programSubparagraph (A) of section 648(b)(2) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748(b)(2)) is amended—
 (1)in clause (v), by striking and at the end; and (2)by adding after clause (vi) the following new clause:
				
 (vii)designed, to the extent practicable, to include exercises addressing emerging terrorist threats, such as scenarios involving United States citizens departing the United States to enlist with or provide material support or resources to terrorist organizations abroad or terrorist infiltration into the United States, including United States citizens and foreign nationals; and.
			5.Granting the attorney general the authority to deny the sale, delivery, or transfer of firearms or
			 explosives to known or suspected terrorists
 (a)In generalSection 922(t) of title 18, United States Code, is amended by adding at the end the following:  (7) (A)When the Attorney General is notified of a request to transfer a firearm or an explosive to a person who is being, or has been investigated during the previous 5 years, as a known or suspected terrorist, the Attorney General shall, as appropriate, notify relevant Federal, State, or local law enforcement agencies or intelligence agencies concerning the identity of the prospective transferee.
 (B)Upon being notified of a prospective transfer of a firearm or an explosive to a person who is being investigated as a known or suspected terrorist, the Attorney General or the United States attorney for the district in which the licensee is located may—
 (i)delay the transfer of the firearm or explosive for a period not to exceed 3 business days; and (ii)file an emergency petition in a court of competent jurisdiction to prohibit the transfer of the firearm or explosive, which petition shall receive the highest priority on the docket of that court.
							(C)
 (i)An emergency petition filed under subparagraph (B) shall be granted upon a showing of probable cause to believe that the prospective transferee will commit an act of terrorism, or is prohibited from possessing or receiving a firearm under subsection (g) or (n).
 (ii)An emergency petition filed under subparagraph (B) to prohibit the transfer of a firearm or explosive may be granted only after a hearing—
 (I)of which the prospective transferee receives actual notice; and (II)at which the prospective transferee has an opportunity to participate with counsel.
 (iii)In the case of an emergency petition filed under subparagraph (B) which is denied, the court shall require that the United States pay the costs and attorney fees of the prospective transferee..
 (b)Rule of constructionThe amendments made by this section do not preclude the Attorney General from arresting and detaining a person, including a person described in section 922(t)(7) of title 18, United States Code, with regard to whom an emergency petition has been filed under such paragraph, if the Attorney General has probable cause to believe that the person has committed, conspired to commit, or attempted to commit an act of terrorism.
 6.Annual review of terrorist screening databaseThe Director of the Federal Bureau of Investigation shall, on an annual basis, review the individuals identified in the terrorist screening database (as such term is defined in section 2101(10) of the Homeland Security Act of 2002 (6 U.S.C. 621(10))), and determine whether each such identification is appropriate.
		7.Denial, limitation, and revocation of passports and passport cards to individuals affiliated with
 foreign terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following new section:  4.Authority to deny, limit, or revoke passports and passport cards to individuals affiliated with foreign terrorist organizations (a)Ineligibility (1)IssuanceExcept as provided in subsection (b), the Secretary of State may not issue a passport or passport card to any individual whom the Secretary has determined—
 (A)is a member of or is otherwise affiliated with an organization the Secretary has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
 (B)has aided, abetted, or provided material support to such an organization. (2)RevocationExcept as provided in subsection (b), the Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1).
						(b)Exceptions
 (1)Emergency circumstances, humanitarian reasons, and law enforcement purposesNotwithstanding paragraphs (1) and (2) of subsection (a), the Secretary of State may issue or decline to revoke a passport or passport card, in emergency circumstances, for humanitarian reasons, or for law enforcement purposes, to an individual described in paragraph (1) of such subsection.
 (2)Limitation for return to United StatesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, shall— (A)limit a previously issued passport or passport card only for return travel to the United States; or
 (B)issue a limited passport or passport card that only permits return travel to the United States. (c)Right of reviewAny person who, in accordance with this section, is denied issuance of a passport or passport card by the Secretary of State, or whose passport or passport card is revoked or otherwise limited by the Secretary of State, may request a hearing before the Secretary not later than 60 days after receiving notice of such denial, revocation, or limitation.
 (d)ReportIf the Secretary of State issues, limits, or declines to revoke a passport or passport card in accordance with subsection (b), the Secretary shall, not later than 30 days after any such action, submit to Congress a report on such action..
		